Title: To Thomas Jefferson from Robley Dunglison, 21 May 1826
From: Dunglison, Robley
To: Jefferson, Thomas


Dear Sir
University
May 21. 1826
When I requested the catalogues from you, I was not the least aware, that the Boxes, in the University, could be considered the property of Mr Hilliard, but such being the case it would, of course, be the height of imprudence to meddle with them. I regret this the more inasmuch as those who attended my lectures last year will find that we possess no additional advantages this—& the two first years by the unreflecting may be looked to as a specimen of the rest—I grant that the unreflecting only will do this but they unfortunately form the largest portions of the community.  Several lectures which I had prepared on an expectation of being able to elucidate them by the Plates already here are for the present year useless.  Cloquet’s & Antomarchi’s plates, in the absence of preparations & anatomical Theatre would be of the highest value to me.Be pleased sir, to accept the assurances of my most profound respect & regardRobley Dunglison